            Case 3:20-mj-00223       Document 16       Filed 11/10/20      Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON


UNITED STATES OF AMERICA
       v.                                                    Case No. 3:20-MJ-00223
MICHELLE PETERSON O’CONNOR


       Defendant.


                                     ORDER OF DISMISSAL


The Government’s Rule 48(a) Motion to Dismiss [15] is GRANTED.
IT IS HEREBY ORDERED that pursuant to Rule 48(a), the pending charge in this case is dismissed.


DATED this 10th day of November, 2020.


                                              _/s/ John Jelderks_____________________
                                                      Hon. John Jelderks
                                              UNITED STATES MAGISTRATE JUDGE
